DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1, 3-8 and 15 are allowed.
The following is an examiner's statement of reasons for allowance: Examiner previously objected to claim 2 as having allowable subject matter.  The Applicant has now incorporated the subject matters of claim 2 into claim 1, thus claim 1 now overcome the prior arts of record.
Upon further search, the prior art of records teaches various speaker modules, for example: Imamura et al. (US 2008/0149418), Zhang et al. (US 2016/0127822), Herold et al. (US 2017/0164096), Chen et al. (US 9,918,161), Matsumura et al. (US 2007/0286449), Kuze et al. (US 2007/0147645), and Shao et al. (US 2017/0303033). However, the prior art of record fails to show the newly amended limitations that have been incorporated into claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651